DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
This action is in response to submission filed 5 April 2022 for application 16/507,025. Currently claims 1, 11, 14, 16, 21, and 22 are amended. Claims 19 and 20 are cancelled. Claims 1-18, 21, and 22 are pending and have been examined.

Response to Arguments
Applicant’s arguments, see Page 9 of remarks, filed 5 April 2022, with respect to the rejection of claim 21 under 35 USC §101 has been fully considered but is not persuasive. Applicant argues that claim 21 has been amended and is supported by the specification [036] and requests withdrawal of the rejection. Examiner respectfully disagrees because according to the first step (Step 1) of the 101 analysis, claim 21 is directed to a computer readable storage that under the broadest reasonable interpretation encompasses signal per se. Therefore, it does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) and is not eligible subject matter. The claim is not patent eligible. 
Applicant’s arguments, see pages 9-14, filed 5 April 2022, with respect to the independent claim 1 (and similarly in independent claims 21 and 22) and the dependent claims have been considered but are moot because the new ground of rejection (citing new reference Ma (EDDI: Efficient Dynamic Discovery of High-Value Information with Partial VAE, 2019) for teaching the independent claims) does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	


Claim Objections
Claims 12 and 16-18 are objected to because although they are not rejected, they are dependent on independent claim 1 which is being rejected under 35 USC § 102(a)(1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to signal per se.
Regarding claim 21, according to the first step (Step 1) of the 101 analysis, claim 21 is directed to a computer readable storage that under the broadest reasonable interpretation encompasses signal per se. Therefore, it does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) and is not eligible subject matter. Computer readable storage is defined/described in the specification in paragraphs [036] and [155] but the description in the specification is not limited to statutory embodiments. Accordingly, the claimed computer readable storage is not limited to statutory elements only and thus non-statutory. The claim is not patent eligible.
In order to overcome this rejection Examiner recommends an option of amending Claim 21 to indicate that the computer readable storage is limited to being non-transitory.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-11, 13-15, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al (EDDI: Efficient Dynamic Discovery of High-Value Information with Partial VAE, 2019).

Regarding claim 1
Ma teaches: A computer-implemented method of training a model comprising one or more neural networks including at least a generative network ([Page 7, Top Right] Table 2: Test CPU time. [Page 12, Section B.1.1] For our MNIST experiment...the generator (decoder) is a 20-200-500-500 fully connected neural network. Note: CPU time shows that it is a computer implemented method) the generative network having a latent vector as an input vector and a feature vector as an output vector ([Page 3, Column 2, Section 3.2, Paragraph 2] A VAE defines a generative model in which the data x is generated from latent variables z. Note: Data x corresponds to feature vector as output feature and latent variables z corresponds to latent vector as an input vector) each element of the feature vector representing a different one of a set of features ([Page 1, Column 2, Paragraph 2] we select individual features. [Page 12, Section B.1.1, Paragraph 1] we use a 500 dimensional feature mapping h. [Page 18, Last Paragraph] the kth output feature of h(). [Page 5, Algorithm 1] acquire feature value xi), wherein weights applied by at least some nodes in the generative network are each modelled as a probabilistic distribution ([Page 3, Column 2, Section 3.2, Paragraph 1] We first introduce how to establish a generative probabilistic model. [Page 3, Column 2, Paragraph 2] The data generation, p theta (x|z), is realized by a deep neural network); the method comprising: 
a) obtaining one or more observed data points, each comprising a respective subset of feature values, wherein within each subset, each feature value is a value of a corresponding one of a subset of the features in the feature vector ([Page 1, Column 2, Paragraph 2] we select individual features. [Page 4, Column 1, Paragraph 3] VAE to be capable to handle arbitrary set of observed data, [Page 4, Column 2, Paragraph 1] where sd carries the information of the input of the d-th observed variable, and jOj is the number of observed variables. In particular, sd contains the information about the identity of the input ed and the corresponding input value xd. There are many ways to define the identity variable, ed. Naively, it could be the coordinates of observed pixels for images, and one-hot embedding of the number of questions in a questionnaire); 
b) training the model based on the observed data points to learn values of the weights of the generative network which map the latent vector to the feature vector ([Page 3, Column 2, Section 3.2, Paragraph 2] VAE defines a generative model in which the data x is generated from latent variables z, p(x;z;q) = Õi pq (xijz)p(z). The data generation, pq (xjz), is realized by a deep neural network. [Page 4, Column 2, Paragraph 3] We can then use a neural network h() to map the input sd to RK, where and K is the latent space size. [Page 12, Section B.1.1, Paragraph 1] The inference nets (encoder) share the same structure of D-500-500-200-40 that maps the observed data into distributional parameters of the latent space. For the PN-based parameterizations, we use a 500 dimensional feature mapping h parameterized by a single layer neural network, and 20 dimensional ID vectors ei (see Section 3.2) for each variable); 
c) from amongst a plurality of potential unobserved features to observe ([Page 3, Column 2, Paragraph 1] Furthermore, let a subset of the variables xO, O I, be observed while the variables xU,U =I nO, are unobserved), searching for a target feature of the feature vector ([Page 1, Column 2, Paragraph 2] we select individual features. [Page 2, Column 1, Paragraph 2] Based on the partial VAE, we actively select the unobserved variable which contributes most to the task [Page 8, Column 1, Section 4.4] In our setting, we consider the whole set of lab test results (139 variables) as the target variable of interest xf [Page 12, Section B.2] The variables of interest xf are chosen to be the target variables) which maximizes a measure of expected reduction in uncertainty in a distribution of said weights ([Page 5, Algorithm1] Choose variable xi from U n f to maximize the information reward (Equation (9)). Note: Maximizing information reward corresponds to reduction in uncertainty) of the generative network given the observed data points so far ([Page 2, Column 1, Paragraph 1]A new partial amortized inference method for generative);
d) outputting a request to observe a target data point comprising at least the target feature ([Page 5, Column 1, Paragraph 1] we need to select the next variable xi (an element of xUnf ) to observe);
e) receiving the target data point in response to the request, and ([Page 5, Algorithm 1] 2: Actively acquire feature value xi);
f)  further training of the model based on the received target data point ([Page 5] Note: Algorithm 1 shows training).

Regarding claim 4
Ma teaches: The method of claim 1, wherein at least some connections between nodes in the generative network are each modelled as a probabilistic distribution ([Page 3, Column 2, section 3.2, Paragraph 1] We first introduce how to establish a generative probabilistic model).

Regarding claim 5
Ma teaches: The method of claim 1, wherein the neural networks of the model further include an inference network having the feature vector as an input vector and the latent vector as an output vector, the inference network and the generative network thus forming an encoder and decoder respectively of a variational auto encoder ([Page 3, Column 2, Section 3.2, Paragraph 2] A VAE defines a generative model in which the data x is generated from latent variables z [Page 18, Last Paragraph] the kth output feature of h(). Specifically, it uses an encoder. [Page 12, Section B.1.1] the generator (decoder)), and the training further comprises learning weights of the inference network which map the feature vector to the latent vector ([Page 4, Column 2, Paragraph 3] We can then use a neural network h() to map the input sd to RK, where and K is the latent space size. [Page 12, Section B.1.1, Paragraph 1] The inference nets (encoder) share the same structure of D-500-500-200-40 that maps the observed data into distributional parameters of the latent space. For the PN-based parameterizations, we use a 500 dimensional feature mapping h parameterized by a single layer neural network, and 20 dimensional ID vectors ei (see Section 3.2) for each variable).

Regarding claim 6
Ma teaches: The method of claim 5, wherein the weights applied by at least some nodes in the inference network are each modelled as a probabilistic distribution ([Page 3, Column 2, Section 3.2, Paragraph 2] q(z|x;f)).

Regarding claim 7
Ma teaches: The method of claim 5, wherein at least some connections between nodes in the inference network are each modelled as a probabilistic distribution ([Page 3, Column 2, Section 3.2, Paragraph 2] The data generation,
p(x|z), is realized by a deep neural network. Note: Neural network comprises nodes).


Regarding claim 8
Ma teaches: comprising: wherein at least one of the observed data points is an incomplete observation, the incomplete observation comprising values for at least one, but not all, of the features in the feature vector ([Page 3, Column 1, Section 3] Then, we present the Partial VAE to model and perform inference on partial observations).
Regarding claim 9
Ma teaches: comprising repeating a)-f) over multiple iterations. each iteration including the received target data point from a previous iteration amongst the observed data points ([Page 5] Note: Algorithm 1 shows 'for' loops corresponding to repeating over multiple iterations).

Regarding claim 10
Ma teaches: The method of claim 9, further comprising using the model to impute one or more of the feature values of a further data point after one or more of the iterations of said further training ([Page 6, Column 1, Paragraph 1] During training, we remove a random portion (uniformly sampled between 0% and 70%) of pixels. We then impute missing pixels on a partially observed test set (constructed by removing 70% of the pixels uniform randomly)).

Regarding claim 11
Ma teaches: he method of claim 1, wherein a measure of uncertainty comprises a measure of: a difference between i) an entropy of said distribution given the observed data points and ii) an expectation of the entropy given the observed data points and the potential unobserved feature ([Page 5] Equation (9)).
Regarding claim 13
Ma teaches: The method of claim 1, wherein each of the observed data points is labelled with a classification ([Page 17, Section B.3.1] For our active learning experiments on MIMIC III datasets, we chose the variable of interest xf to be the binary mortality indicator of the dataset. Note: Mortality corresponds to the observed data point and binary indicator corresponds to the classification).

Regarding claim 14
Ma teaches: The method of claim 13,  further comprising: repeating a)-f) over multiple iterations, each iteration including the received target data point from a previous iteration of the multiple iterations amongst the observed data points ([[Page 5] Note: Algorithm 1 shows 'for' loops corresponding to repeating over multiple iterations).

Regarding claim 15
Ma teaches: The method of claim 14, further comprising using the model to predict the classification of a further data point after one or more of the iterations of said further training ([Page 17, Section B.3.1, Paragraph 2] We trained our models for 3K iterations. During active learning, we draw 50 samples in order to estimate the expectation under xf ;xi p(xf ;xijxo) in Equation (8). Loss functions (RMSEs and negative log likelihoods) of the target variable is also estimated).



Regarding claim 21
Ma teaches: Computer readable storage storing device-executable code for training a model comprising one or more neural networks including at least a generative network ([Page 12, Section B.1.1] For our MNIST experiment...the generator (decoder) is a 20-200-500-500 fully connected neural network) the generative network having a latent vector as an input vector and a feature vector as an output vector ([Page 3, Column 2, Section 3.2, Paragraph 2] A VAE defines a generative model in which the data x is generated from latent variables z. Note: Data x corresponds to feature vector as output feature and latent variables z corresponds to latent vector as an input vector) each element of the feature vector representing a different one of a set of features ([Page 1, Column 2, Paragraph 2] we select individual features. [Page 12, Section B.1.1, Paragraph 1] we use a 500 dimensional feature mapping h. [Page 18, Last Paragraph] the kth output feature of h(). [Page 5, Algorithm 1] acquire feature value xi), wherein weights applied by at least some nodes in the generative network are each modelled as a probabilistic distribution ([Page 3, Column 2, Section 3.2, Paragraph 1] We first introduce how to establish a generative probabilistic model. [Page 3, Column 2, Paragraph 2] The data generation, p theta (x|z), is realized by a deep neural network), the code when executed by a processing apparatus directing the processing apparatus to perform operations comprising ([Page 7, Top Right] Table 2: Test CPU time): 
a) obtaining one or more observed data points, each comprising a respective subset of feature values, wherein within each subset, each feature value is a value of a corresponding one of a subset of the features in the feature vector ([Page 1, Column 2, Paragraph 2] we select individual features. [Page 4, Column 1, Paragraph 3] VAE to be capable to handle arbitrary set of observed data, [Page 4, Column 2, Paragraph 1] where sd carries the information of the input of the d-th observed variable, and jOj is the number of observed variables. In particular, sd contains the information about the identity of the input ed and the corresponding input value xd. There are many ways to define the identity variable, ed. Naively, it could be the coordinates of observed pixels for images, and one-hot embedding of the number of questions in a questionnaire); 
b) training the model based on the observed data points to learn values of the weights of the generative network which map the latent vector to the feature vector ([Page 3, Column 2, Section 3.2, Paragraph 2] VAE defines a generative model in which the data x is generated from latent variables z, p(x;z;q) = Õi pq (xijz)p(z). The data generation, pq (xjz), is realized by a deep neural network. [Page 4, Column 2, Paragraph 3] We can then use a neural network h() to map the input sd to RK, where and K is the latent space size. [Page 12, Section B.1.1, Paragraph 1] The inference nets (encoder) share the same structure of D-500-500-200-40 that maps the observed data into distributional parameters of the latent space. For the PN-based parameterizations, we use a 500 dimensional feature mapping h parameterized by a single layer neural network, and 20 dimensional ID vectors ei (see Section 3.2) for each variable); 
c) from amongst a plurality of potential unobserved features to observe ([Page 3, Column 2, Paragraph 1] Furthermore, let a subset of the variables xO, O I, be observed while the variables xU,U =I nO, are unobserved), searching for a target feature of the feature vector ([Page 1, Column 2, Paragraph 2] we select individual features. [Page 2, Column 1, Paragraph 2] Based on the partial VAE, we actively select the unobserved variable which contributes most to the task [Page 8, Column 1, Section 4.4] In our setting, we consider the whole set of lab test results (139 variables) as the target variable of interest xf [Page 12, Section B.2] The variables of interest xf are chosen to be the target variables) which maximizes a measure of expected reduction in uncertainty in a distribution of said weights ([Page 5, Algorithm1] Choose variable xi from U n f to maximize the information reward (Equation (9)). Note: Maximizing information reward corresponds to reduction in uncertainty) of the generative network given the observed data points so far ([Page 2, Column 1, Paragraph 1]A new partial amortized inference method for generative);
d) outputting a request to observe a target data point comprising at least the target feature ([Page 5, Column 1, Paragraph 1] we need to select the next variable xi (an element of xUnf ) to observe);
e) receiving the target data point in response to the request, and ([Page 5, Algorithm 1] 2: Actively acquire feature value xi);
f)  further training of the model based on the received target data point ([Page 5] Note: Algorithm 1 shows training).

Regarding claim 22
Ma teaches: A computer for training a model comprising at least one neural network including at least a generative network ([Page 7, Top Right] Table 2: Test CPU time. [Page 12, Section B.1.1] For our MNIST experiment...the generator (decoder) is a 20-200-500-500 fully connected neural network. Note: CPU time corresponds to a computer) the generative network having a latent vector as an input vector and a feature vector as an output vector (([Page 3, Column 2, Section 3.2, Paragraph 2] A VAE defines a generative model in which the data x is generated from latent variables z. Note: Data x corresponds to feature vector as output feature and latent variables z corresponds to latent vector as an input vector) each element of the feature vector representing a different feature ([Page 1, Column 2, Paragraph 2] we select individual features. [Page 12, Section B.1.1, Paragraph 1] we use a 500 dimensional feature mapping h. [Page 18, Last Paragraph] the kth output feature of h(). [Page 5, Algorithm 1] acquire feature value xi), wherein a weight applied by at least one node in the generative network is modelled as a probabilistic distribution ([Page 3, Column 2, Section 3.2, Paragraph 1] We first introduce how to establish a generative probabilistic model. [Page 3, Column 2, Paragraph 2] The data generation, p theta (x|z), is realized by a deep neural network), 
the computer comprising: at least one processor; at least one memory device storing computer-executable code that, in response to execution by the at least one processor, cause the at least one processor to ([Page 7, Top Right] Table 2: Test CPU time): 
a) obtain at least one observed data points, comprising a feature value, wherein the feature value is a value of a corresponding feature in the feature vector ([Page 1, Column 2, Paragraph 2] we select individual features. [Page 4, Column 1, Paragraph 3] VAE to be capable to handle arbitrary set of observed data, [Page 4, Column 2, Paragraph 1] where sd carries the information of the input of the d-th observed variable, and jOj is the number of observed variables. In particular, sd contains the information about the identity of the input ed and the corresponding input value xd. There are many ways to define the identity variable, ed. Naively, it could be the coordinates of observed pixels for images, and one-hot embedding of the number of questions in a questionnaire); 
b) train the model based on the at least one observed data point to learn a value of the weight of the generative network which maps the latent vector to the feature vector ([Page 3, Column 2, Section 3.2, Paragraph 2] VAE defines a generative model in which the data x is generated from latent variables z, p(x;z;q) = Õi pq (xijz)p(z). The data generation, pq (xjz), is realized by a deep neural network. [Page 4, Column 2, Paragraph 3] We can then use a neural network h() to map the input sd to RK, where and K is the latent space size. [Page 12, Section B.1.1, Paragraph 1] The inference nets (encoder) share the same structure of D-500-500-200-40 that maps the observed data into distributional parameters of the latent space. For the PN-based parameterizations, we use a 500 dimensional feature mapping h parameterized by a single layer neural network, and 20 dimensional ID vectors ei (see Section 3.2) for each variable); 
c) from amongst a plurality of potential unobserved features to observe ([Page 3, Column 2, Paragraph 1] Furthermore, let a subset of the variables xO, O I, be observed while the variables xU,U =I nO, are unobserved), search for a target feature of the feature vector ([Page 1, Column 2, Paragraph 2] we select individual features. [Page 2, Column 1, Paragraph 2] Based on the partial VAE, we actively select the unobserved variable which contributes most to the task [Page 8, Column 1, Section 4.4] In our setting, we consider the whole set of lab test results (139 variables) as the target variable of interest xf [Page 12, Section B.2] The variables of interest xf are chosen to be the target variables) which maximizes a measure of expected reduction in uncertainty in a distribution of the weight ([Page 5, Algorithm1] Choose variable xi from U n f to maximize the information reward (Equation (9)). Note: Maximizing information reward corresponds to reduction in uncertainty) of the generative network given the observed data points ([Page 2, Column 1, Paragraph 1]A new partial amortized inference method for generative);
d) output a request to observe a target data point comprising a value of at least the target feature ([Page 5, Column 1, Paragraph 1] we need to select the next variable xi (an element of xUnf ) to observe);
e) receive the target data point in response to the request, and ([Page 5, Algorithm 1] 2: Actively acquire feature value xi);
f)  further train of the model based on the received target data point ([Page 5] Note: Algorithm 1 shows training).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim  2 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (EDDI: Efficient Dynamic Discovery of High-Value Information with Partial VAE, 2019) in view of Gal et al (Deep Bayesian Active Learning with Image Data, 2017).
	
Regarding claim 2
Ma teaches: The method of claim 1 (as shown above).
However, Ma does not explicitly disclose: wherein the request comprises a message requesting a human user or group of human users to collect the target data point.
Gal teaches, in an analogous system: wherein the request comprises a message requesting a human user or group of human users to collect the target data point ([Page 1, Column 2, Paragraph 1] data points to ask an external oracle for a label. An oracle (often a human expert) labels the selected data points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Ma to incorporate the teachings of Gal wherein the request comprises a message requesting a human user or group of human users to collect the target data point. One would have been motivated to do this modification because doing so would give the benefit of often resulting in dramatic reductions in the amount of labelling required to train an ML system (and therefore cost and time) as taught by Gal [Page 1, Column 2, Paragraph 1].

Claim  3 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (EDDI: Efficient Dynamic Discovery of High-Value Information with Partial VAE, 2019) in view of Wu et al (Active learning with label correlation exploration for multi-label image classification, 2017).
Regarding claim 3
Ma teaches: The method of claim 1 (as shown above).
However, Ma does not explicitly disclose: wherein the request comprises a signal to an automated process requesting the automated process to collect the target data point.
Wu teaches, in an analogous system: wherein the request comprises a signal to an automated process requesting the automated process to collect the target data point ([Page 578, Column 2, Paragraph 2] we introduced self-training [22] into multilabel active learning, incorporating automated annotation into the traditional active learning process. Note: incorporating automated annotation corresponds to a signal to an automated process requesting the automated process to collect the target data point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Ma to incorporate the teachings of Wu wherein the request comprises a signal to an automated process requesting the automated process to collect the target data point. One would have been motivated to do this modification because doing so would give the benefit of significantly reducing the annotation workload of human experts and outperform other state-of-the-art approaches as taught by Wu [Page 578, Column 2, Paragraph 2].

Conclusion
Regarding claims 12 and 16-18, no prior art was found.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thahir et al (2012) discloses an efficient heuristic method for active feature acquisition and its application to protein-protein interaction prediction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.R.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128